ORDER
E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS, of GIBBSTOWN, having been ordered by the Court on September 23,1999, to refund to Charles Doyle the sum of $3,632.51, with payment to be made by respondent on a schedule to be established by the Disciplinary Review Board;
And the Court having ordered that respondent’s failure to comply with the payment schedule as established shall result in the issuance by the Court of an Order of immediate temporary suspension of respondent without further notice;
*190And the Office of Attorney Ethics having reported to the Court on notice to respondent that respondent has failed to comply with the payment schedule established by the Disciplinary Review Board;
And good cause appearing;
It is ORDERED that E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS, of GIBBSTOWN, who was admitted to the bar of this State in 1994, is hereby temporarily suspended from the practice of law, effective immediately and until the further Order of the Court; and it is further
ORDERED that E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that E. LORRAINE HARRIS, a/k/a ETTA LORRAINE HARRIS comply with Rule 1:20-20 dealing with suspended attorneys.